Citation Nr: 1225206	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include bunions. 

2.  Whether a reduction in the rating for service-connected chronic low back strain from 20 percent disabling to 10 percent disabling, effective May 1, 2009, was proper.  

3.  Entitlement to a rating in excess of 20 percent for chronic low back strain.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the July 2007 rating decision the RO, in pertinent part, denied service connection for bunions of the bilateral first metatarsal heads (claimed as a bilateral foot injury).  In the February 2009 rating decision, the RO reduced the rating for the Veteran's service-connected low back strain from 20 percent disabling to 10 percent disabling, effective May 1, 2009.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

The Board notes that while, in his February 2006 claim for service connection, the Veteran indicated that he was seeking service connection for a bilateral foot injury, the RO has characterized this issue as a claim for service connection for bunions of the bilateral first metatarsal heads.  Nevertheless, given the evidence of record (including diagnoses of foot disorders other than bunions) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As regards the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  During the February 2012 hearing, the Veteran reported that he had not worked in 20 years because of his back.  While the RO previously denied a claim for a TDIU in a March 2011 rating decision, the Veteran's February 2012 testimony raises a new claim for a TDIU.  As such, the claim for a TDIU is being remanded, below.  

The Board notes that the claims file reflects that the Veteran was previously represented by the Wisconsin Department of Veterans Affairs (as reflected in a September 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2006, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The Board observes that the claim for service connection for bunions of the bilateral first metatarsal head was most recently addressed in an August 2009 statement of the case (SOC).  Additional medical evidence was associated with the claims file subsequent to issuance of this SOC; however, because this evidence is not pertinent to the claim for service connection for a bilateral foot disorder, to include bunions, a remand for issuance of a supplemental statement of the case (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  In any event, for reasons that will be discussed below, the claim for service connection for a bilateral foot disorder, to include bunions, is being remanded for additional development.  Thus, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review all evidence associated with the claims file since August 2009 in its readjudication of this claim.  

As a final preliminary matter, the Board notes that, in August 1998, the Veteran filed a claim for service connection for a bilateral foot condition, a facial fracture, a back condition, a neck condition, and memory loss.  As indicated above, his claim for service connection for a foot condition was adjudicated in the July 2007 rating decision.  In the same rating decision, the RO granted service connection for chronic low back strain and denied a claim for service connection for residuals of a laceration to the lateral aspect of the face above the left eye.  In a March 2011 rating decision, the RO denied service connection for a mental condition with bipolar disorder and memory loss.  While, in the March 2011 rating decision, the RO denied a claim for service connection for an upper body condition, including a left shoulder condition, the RO has not yet adjudicated a claim for service connection for a neck condition.  This matter is addressed in the remand below.

The Board's decision restoring a 20 percent rating for service-connected chronic low back strain, effective May 1, 2009, is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The September 2008 rating decision which proposed reducing the rating of the service-connected chronic low back strain from 20 percent disabling to 10 percent disabling, the February 2009 rating decision that reduced the rating, and the October 2011 statement of the case (SOC) reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected chronic low back strain, from 20 percent disabling to 10 percent disabling, effective May 1, 2009, was not in accordance with law, the criteria for restoration of the 20 percent rating are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.344(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  



Factual Background and Analysis

Historically, in February 2006, the Veteran filed a claim for service connection for a back injury.  He was afforded a VA examination to evaluate his low back disability in May 2007.  He denied daily back pain, but described periodic back pain, radiating down the right lower extremity, but not the left.  He denied any incapacitating episodes since service.  The Veteran reported flare-ups of pain precipitated by twisting movements and alleviated by lying down or taking pain medication.  He reported that he had flexion to 45 degrees during a flare-up.  Examination of the back revealed no vertebral or paravertebral tenderness.  Flexion was from 0 to 90 degrees, with pain at 90 degrees.  Extension was from 0 to 30 degrees with pain at 30 degrees.  Lateral flexion was from 0 to 25 degrees with pain at 25 degrees, bilaterally.  Lateral rotation was from 0 to 55 degrees with pain at 55 degrees, bilaterally.  On repetitive motion, flexion was from 0 to 50 degrees.  The examiner commented that the decrease in range of motion was due to pain, not weakness, fatigue, or lack of endurance.  Extension remained the same, from 0 to 30 degrees.  Motor strength in the lower extremities was 5/5 and sensation and deep tendon reflexes were intact.  The pertinent diagnosis was chronic low back strain.  The examiner added that the ranges of motion during passive, active, and three repetitive motions were the same, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner commented that there were no incapacitating episodes, radiation of pain, neurologic findings, or effects on the Veteran's usual occupation or daily activities.  

Based on this VA examination, in the July 2007 rating decision, the RO granted service connection and assigned an initial 20 percent rating for chronic low back strain, effective February 27, 2006.  

In July 2008, the Veteran filed a claim for an increased rating for his low back disability.  He was afforded a VA examination in July 2008 in conjunction with his claim for an increased rating.  He reported that he was unemployed due to back pain.  He described constant low back pain with radiation in both lower extremities.  Examination of the lumbosacral spine revealed mild flattening of the lumbosacral arch.  There was no spasm, but there was tenderness to palpation.  Flexion was to 85 degrees with pain at 85 degrees.  Extension was to 30 degrees without painful limitation.  Lateral flexion and lateral rotation were each from 0 to 30 degrees, bilaterally, without painful motion.  The examiner noted that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner commented that there were no incapacitating episodes, radiation of pain, neurologic findings, or effects on the Veteran's daily activities.  The diagnosis was mild narrowing of L4-L5.  

Based on the July 2008 VA examination, in a September 2008 rating decision, the RO proposed a reduction in the rating of the Veteran's service-connected chronic low back strain from 20 percent disabling to 10 percent disabling.  In making this determination, the RO indicated that the July 2008 VA examination "clearly shows that your back condition should be evaluated as 10 percent disabling.  Therefore, a reduction in evaluation is proposed."  In the September 2008 letter advising the Veteran of the proposed reduction, the RO stated that it had reviewed medical records concerning the Veteran's service-connected condition and noted some improvement in his chronic low back strain.  

In the February 2009 rating decision, the RO indicated that it had reviewed VA treatment records dated from February 2008 through February 2009, but did not find evidence to support a higher rating.  Thus, the RO reduced the rating for the Veteran's chronic low back strain to 10 percent, effective May 1, 2009.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2011); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 20 percent rating for the Veteran's service-connected chronic low back strain was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While, in the September 2008 letter advising the Veteran of the proposed reduction in the rating for his service-connected chronic low back strain, the RO indicated that it had noted some improvement in his chronic low back strain, the September 2008 rating decision proposing the reduction, the February 2009 rating decision reducing the rating, and the October 2011 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether any improvement in the Veteran's chronic low back strain actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  While the RO found that the criteria for a rating in excess of 10 percent were not warranted, it failed to discuss overall improvement of the Veteran's chronic low back strain.  In this regard, the Board notes that, during the May 2007 VA examination, the Veteran denied daily back pain; rather, he described his back pain as periodic.  He also reported that his pain radiated down the right lower extremity, but not the left.  Considering pain, combined range of motion was 240 degrees.  By comparison, on VA examination in July 2008, the Veteran described his back pain as present all the time and reported that it radiated into both lower extremities.  Considering pain, his combined range of motion on that examination was 235 degrees.  Additionally, during his February 2012 hearing, the Veteran testified that there was no improvement in his back symptoms from the time of his 2007 examination until the time of his 2008 VA examination.   

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  In light of the RO's failure to consider and apply the provisions of 38 C.F.R. § 3.344 in its reduction of the Veteran's rating for his chronic low back strain, the 20 percent rating must be restored, effective May 1, 2009.  


ORDER

As the February 2009 reduction of the 20 percent rating for chronic low back strain was in error, restoration of the 20 percent rating, effective May 1, 2009, is granted.


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

As regards the claim for service connection for a bilateral foot disorder, service treatment records reflect that, in December 1981, the Veteran dropped a generator on his right great toe.  He described his toe as very painful.  Range of motion was decreased due to pain and swelling was noted.  The assessment was possible contused right great toe.  The Veteran returned for follow-up three days later, at which time range of motion of the right great toe was full.  The assessment was soft tissue injury.  X-ray revealed no definite fracture.   

The Veteran was afforded a VA examination to evaluate his claimed foot disorder in May 2007.  He gave a history of an injury to his right great toe when he dropped a generator on it in December 1981.  The Veteran complained of current pain in the right metatarsophalangeal (MTP) joint, adding that the joint would hurt, swell, and get red.  He described pain on walking but denied pain at rest.  The pertinent diagnosis following examination was bunion on the medial aspect of the first metatarsal head with degenerative osteoarthritis.  The examiner opined that this was not related to the Veteran's in-service right great toe injury, which was limited to the distal right great toe.  

Post-service treatment records reflect diagnoses of numerous foot disorders, including bunions, degenerative arthritis, hallux rigidus, and pes planus.  During the February 2012 hearing, the Veteran indicated that he was having problems with range of motion in his toes, bunions, and arthritis.  He reported that, since the generator fell on his right great toe in December 1981, his feet had been swelling and turning red and he experienced pain in his right toe.  The Veteran reported that, while he did not injure his left foot during service, he believed that his current left foot disorder was a result of the way he walked as a result of his right foot disorder.  As regards his bunions, the Veteran testified that the shoes he was given in service were a size too small and, as a result, he developed bunions on each foot starting in service, and had been experiencing foot problems since.  

While the May 2007 VA examiner opined that the Veteran's bunions and degenerative arthritis were not related to his in-service injury to the right great toe, the examiner did not provide an opinion regarding whether the Veteran's foot disorders were otherwise related to service.  In this regard, it is significant that, during the February 2012 hearing, the Veteran testified that he developed bunions on each foot starting in service and had been experiencing problems since.  The Board points out that this testimony is inconsistent with his statement made during VA treatment in March 2008, that he had painful bunions in the bilateral feet, left more than right, since 1990.  Nevertheless, in light of the fact that the claim must be remanded to obtain outstanding records, the Board finds that an additional VA examination and medical opinion, regarding whether the Veteran has a foot disorder related to service, would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002).

In rendering this opinion, the physician should consider any post-service injuries to the feet.  In this regard, a September 1998 VA treatment record reflects that the Veteran injured his left foot while playing basketball.  

As regards his chronic low back strain, this disability was most recently evaluated during July and September 2010 VA examinations.  In his November 2011 VA Form 9 (substantive appeal), the Veteran stated that his condition had gotten worse and reported that his pain medication had increased.  During the February 2012 hearing, the Veteran testified that his back medications had recently been increased.  He added that his back had worsened since 2007, reporting that he used to be able to walk three or four blocks, but could currently only walk a block before having to stop and rest.  He reported that about once or twice every four to six months he heard a popping sound in his back and was unable to get out of bed for two to three days.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected low back disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In addition to the foregoing, the record reflects that there are outstanding treatment records pertinent to the claims on appeal.  In this regard, during the February 2012 hearing, the Veteran testified that, during treatment at the Milwaukee VA Medical Center (VAMC) in 2011 he was prescribed bed rest and given medication for his back pain.  He added that he had come to the Chicago VAMC in December 2011.  The record currently before the Board includes treatment records from the Milwaukee VAMC, dated from June 1998 to September 1998, and from the Jesse Brown VAMC, dated from November 1994 to May 1998, September 2004, February 2008 to February 2009, November 2009, and December 2009 to March 2011, as well as June 2003 and May 2007 X-ray reports.  Moreover, the claims file reflects that Compensation and Pension Record Interchange (CAPRI) records from the Jesse Brown VAMC, dated from June 2003 to October 2010 were available.  The foregoing indicates that there are outstanding treatment records from each of these facilities which are potentially pertinent to the claims remaining on appeal.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, a list of the Veteran's VA treatment reflects that he was seen in the podiatry clinic on July 20, 1998.  This is consistent with a June 1998 record of treatment from the Milwaukee VAMC indicating that the Veteran was scheduled for a podiatry appointment on July 20, 1998.  Nevertheless, no record of this treatment is currently available for the Board's review.  

The record also reflects that the Veteran received treatment in the North Chicago domiciliary program from October 2005 to April 2006.  The April 2006 nursing discharge instructions reflect that the Veteran's Axis III diagnoses were calluses/bunions of feet.  The nurse noted that the Veteran's goal of pain relief for his calluses and bunions had been achieved with care provided by the podiatry clinic.  While the record includes the report of a November 2005 X-ray of the bilateral feet, no records of podiatry treatment during this period are currently available for the Board's review.  

In addition, during the February 2012 hearing, the Veteran reported that he sought treatment for his feet about five or six years after separation from service at the Jesse Brown VAMC.  While the claims file reflects that, in August 1998, the RO requested treatment records from 1983 to the present from this facility, in light of the fact that the claims remaining on appeal are being remanded, the AMC/RO should make an additional attempt to obtain any treatment records dated prior to November 1994 from this facility.  

Thus, the AMC/RO should request treatment records from the Milwaukee VAMC, to include a record of podiatry treatment dated July 20, 1998 and any pertinent treatment records dated since September 1998; from the Jesse Brown VAMC, to include any records dated prior to November 1994, any records dated since June 2003 which are not currently associated with the claims file, and any records dated since March 2011; and any records regarding podiatry treatment during the Veteran's domiciliary treatment at the North Chicago VAMC from October 2005 to April 2006.  

In addition, the claims file includes a July 2007 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, in which the Veteran indicated that he was disabled due to a back disability and had a herniated disc, but could work.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file or Virtual VA e-folder any relevant records contained in the Veteran's vocational rehabilitation folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Further, a March 2011 VA treatment record indicates that the Veteran's claim for Social Security disability benefits had been denied.  During the February 2012 hearing, the Veteran testified that he had been on supplemental security income (SSI) for four months, based in part on his back disability.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims remaining on appeal these records should be requested.

Finally, as noted in the introduction, the Veteran has raised a claim for a TDIU over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, AMC/RO should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran VCAA notice advising him of what is required to establish entitlement to a TDIU.

As noted in the introduction, a claim for service connection for a neck condition has been raised.  This issue has not adjudicated by the AOJ.   Given that the outcome of this claim, as well as the claim for service connection for a bilateral foot disorder and the claim for a rating in excess of 20 percent for chronic low back strain could affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims and they should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to develop and adjudicate the issue of entitlement to service connection for a neck disability.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision on this matter.

2.  Provide the Veteran with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a TDIU.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chronic low back strain and/or a bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for treatment records (1) from the Milwaukee VAMC, to include a record of podiatry treatment dated July 20, 1998 and any pertinent treatment records dated since September 1998; (2) from the Jesse Brown VAMC, to include any records dated prior to November 1994, any records dated since June 2003 which are not currently associated with the claims file, and any records dated since March 2011; and (3) any records regarding podiatry treatment during the Veteran's domiciliary treatment at the North Chicago VAMC from October 2005 to April 2006.  

4.  Associate with the claims file or the Virtual VA e-folder any records contained in the Veteran's VA vocational rehabilitation folder.

5.  Obtain from the SSA a copy of any decision regarding the Veteran's claims for disability benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations.  

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current foot disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current foot disorders, to include bunions, degenerative arthritis, hallux rigidus, and pes planus.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder was incurred or aggravated as a result of active service.  If the examiner determines that the Veteran has a right foot disorder related to service, he or she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left foot disorder that was caused or aggravated by any service-connected right foot disorder.  

In rendering this opinion, the physician should consider any post-service injuries to the feet, to include a September 1998 injury to the left foot, incurred while the Veteran was playing basketball (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected chronic low back strain.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should identify any neurological impairment associated with the Veteran's service-connected back disorder.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected back disorder.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The physician should also indicate whether the Veteran's service-connected back disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the physician should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

In addition, the physician should comment upon whether the Veteran's chronic low back strain results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After ensuring that the development is complete, readjudicate the claims currently in appellate status.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


